Hall J.
The chancellor having appointed a receiver and directed that the defendant turn over to him the property in dispute, and a part of the fund having been diverted from the receiver’s custody, and there being sufficient proof to show that the defendant participated in, if he did not contrive and direct such misappropriation, and- aid in placing the fund beyond the reach of the court, it was the duty of the Judge to-prevent a trifling with or evasion of his authority, and an order that the defendant pay over the fund, or be committed to prison was a mild use of the Judge’s discretion.
Judgment affirmed.